STEPHENSON, Associate Judge.
By petition for certiorari, the employer and carrier seek to quash and set aside the order of the Full Commission affirming and ratifying the order of the Deputy Commissioner allowing disability compensation to claimant.
The point here for review resolves itself into whether or not there was competent substantial testimony offered to the Deputy Commissioner which would warrant his granting disability benefits on the basis of a change in the claimant’s condition under Section 440.28, Florida Statutes, F.S.A. From a careful review of the record, we find there was competent substantial evidence to support the findings of the Deputy Commissioner and the order of the Florida Industrial Commission.
The petition for writ of certiorari is therefore denied.
KANNER, C. J., and ALLEN, J., concur.